Citation Nr: 0331259	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-13428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to a compensable rating for malaria.

3.  Entitlement to a compensable rating for residuals of a 
right foot fracture.

4.  Entitlement to a compensable rating for residuals of a 
fractured mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967, and from February 1970 to January 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which, in part, denied service 
connection for rheumatoid arthritis.  In that decision the RO 
also granted service connection and noncompensable ratings 
for malaria, residuals of fracture of the 2nd and 3rd 
metatarsals of the right foot, and residuals of a fracture of 
the left side of the mandible (status post closed reduction); 
the veteran appeals for higher ratings for these conditions.  
He failed to appear for a Board hearing which was scheduled 
for January 2003.

The present Board decision addresses the issues of 
entitlement to compensable ratings for malaria, residuals of 
a right foot fracture, and residuals of a mandible fracture.  
The remand at the end of the decision addresses the issue of 
service connection for rheumatoid arthritis.


FINDINGS OF FACT

1.  Since the effective date of service connection, malaria 
has been asymptomatic and without residuals.

2.  Since the effective date of service connection, residuals 
of a right foot fracture have been asymptomatic.

3.  Since the effective date of service connection, residuals 
of a mandible fracture have been asymptomatic.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.31, 
§ 4.88b, Diagnostic Code 6304 (2003).

2.  The criteria for a compensable rating for residuals of a 
right foot fracture are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.31, § 4.71a, Diagnostic Code 5284 
(2003).

3.  The criteria for a compensable rating for residuals of a 
mandible fracture are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9904 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty in the Army from August 
1965 to August 1967, and from February 1970 to January 1986.  
He had service in Vietnam where he saw combat action and was 
awarded the Combat Medical Badge.  Service medical records 
show he was treated for malaria.  He injured his right foot 
and X-rays showed fractures of the 2nd and 3rd proximal 
phalanges.  During service he also fractured the left side of 
his mandible while chewing food (a short time after a tooth 
extraction), and he underwent a closed reduction of the jaw 
fracture.  The veteran was retired from service by reason of 
disability from a psychiatric condition and hearing loss.  
Service medical records from the later years of service, 
including the retirement physical examination for medical and 
physical evaluation boards, show no problems from prior 
malaria, residuals of a right foot fracture, or residuals of 
a mandible fracture. 

A post-service VA examination in May 1986, and VA treatment 
records from 1998 to 2001, show no problems from prior 
malaria, residuals of a right foot fracture, or residuals of 
a mandible fracture. 

In an April 1999 decision, the RO granted service connection 
and noncompensable ratings (effective from September 3, 1998) 
for malaria, residuals of fracture of the 2nd and 3rd 
metatarsals of the right foot, and residuals of a fracture of 
the left side of the mandible (status post closed reduction).

The veteran underwent VA compensation examinations in 
September 2001.  It was noted he had a history of malaria in 
service.  He denied any current manifestations of malaria but 
said he was intolerant to cold and chilled easily.  
Laboratory testing was negative for malarial parasites.  The 
diagnosis was no malaria found, and no residuals.  The 
veteran denied having current foot problems.  Physical 
examination and X-rays of the feet were normal.  The veteran 
had no current complaints concerning the jaw fracture he had 
in service.  Examination showed various tooth and gum 
conditions but no specific residuals of the old jaw fracture.  
The examiner diagnosed no residual temporomandibular joint or 
oral symptoms resulting from the left mandible fracture and 
subsequent intraoral fixation in service.  

The veteran is currently service connected for several other 
disabilities, and he is in receipt of a total disability 
rating based on individual unemployability.

Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, and the supplemental 
statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his claims for compensable 
ratings for malaria, residuals of a right foot fracture, and 
residuals of a jaw fracture.  Pertinent medical records have 
been obtained, and VA examinations have been provided.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As this is an initial rating case, on the granting of service 
connection, different percentage ratings for the disabilities 
may be assigned for different periods of time since the 
effective date of service connection, based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a rating code does not provide a 0 percent evaluation, a 
0 percent evaluation will be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

With regard to malaria, the rating schedule provides that the 
disease is rated 100 percent when it is active.  Thereafter 
it is rated based on any residuals such as liver or spleen 
damage.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  The evidence shows that while 
the veteran had episodes of malaria in service, for many 
years there has been no active malaria or confirmed residuals 
of previous malaria.  The 2001 VA examination noted there was 
no active malaria or residuals.  Accordingly, a 0 percent 
rating for malaria is proper at all times since the effective 
date of service connection.  38 C.F.R. § 4.31; Fenderson, 
supra.

Concerning residuals of a fracture of the right foot, the 
rating schedule provides that a 10 percent rating may be 
assigned for moderate disability from malunion or nonunion of 
the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Code 
5283.  A 10 percent rating may also be assigned for moderate 
disability from other foot injuries.  38 C.F.R. § 4.71a, Code 
5284.  Service medical record show that the veteran fractured 
the proximal 2nd and 3rd phalanges of his right foot during 
the early part of his service, but he had no related problems 
thereafter.  Post-service medical records show no right foot 
problem from the old service injury.  At the 2001 VA 
examination, the right foot was normal by physical and X-ray 
examination.  The evidence shows the right foot disorder has 
been asymptomatic since the effective date of service 
connection, and thus a 0 percent rating for the condition 
since that time is proper.  38 C.F.R. § 4.31; Fenderson, 
supra.

Residuals of a fractured left mandible (jaw) is also rated 0 
percent.  The rating schedule provides that malunion of the 
mandible is rated 0 percent when there is slight 
displacement, and 10 percent when there is moderate 
displacement, with the rating dependent upon the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Code 9904.  Service medical records show that early 
in his service the veteran fractured the left side of his 
jaw, and this was repaired by closed reduction.  Later 
medical records show the jaw fracture has healed without 
malunion.  The 2001 VA examination noted the veteran had no 
related complaints, and the examiner noted there were no 
problems related to the old fracture.  As the condition has 
been asymptomatic since the effective date of service 
connection, the 0 percent rating since then is proper.  
Fenderson, supra.

In sum, the Board finds that these three service-connected 
conditions are all properly rated noncompensable.  As the 
preponderance of the evidence is against the claims for 
compensable ratings, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A compensable rating for malaria is denied.

A compensable rating for residuals of a right foot fracture 
is denied.

A compensable rating for residuals of a fractured mandible is 
denied.





REMAND

The remaining issue on appeal is service connection for 
rheumatoid arthritis.  The Board finds that there is a 
further duty to assist the veteran in developing evidence 
pertinent to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran's service medical records show a number of joint 
complaints concerning the hands, back, etc.  Some of the 
service medical records from the 1980s indicate that 
rheumatoid arthritis or a similar disorder was being 
considered as a possible diagnosis.  Post-service VA 
outpatient records from 2001 include mention of swollen and 
tender finger joints.  A September 2001 VA examination of the 
joints noted that medical records had not been made available 
for review.  The examination did not diagnosis rheumatoid 
arthritis or residuals, yet it is apparent that the 
examination did not focus on such possible problem.  

Under the circumstances, an attempt should be made to obtain 
any more relevant medical records, and another VA examination 
should be provided.  Accordingly, this issue is remanded for 
the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him since 
service for rheumatoid arthritis or any 
other generalized joint problem.  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
current existence and etiology of 
rheumatoid arthritis (or similar 
disorder) and residuals.  The claims 
folder should be provided to and reviewed 
by the examiner.  All necessary tests 
should be provided.  Current rheumatoid 
arthritis (or similar disorder) and 
residuals should be diagnosed or ruled 
out.  Based on examination findings, 
review of historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current rheumatoid 
arthritis (or similar disorder) and 
residuals, including whether the 
condition is related to the problems 
shown in the service medical records.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for rheumatoid 
arthritis.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



